Citation Nr: 1823059	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-07 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to March 1992, including service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  The hearing transcript is associated with the record.  These matters were previously remanded by the Board in June 2015 for additional development. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected PTSD has been manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

2.  The Veteran's service-connected disabilities, alone, do not render him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no greater, for PTSD are met from November 9, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU are not met.  38 U.S.C. §§ 1110, 1155 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Acquired Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's PTSD is rated under 38 C.F.R. § 130, Diagnostic Code 9411.  The General Rating Formula for Mental Disorders applies to this disability.  The rating criteria are noted below: 

   Description
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.
0

Facts and Analysis - PTSD

The Veteran and his representative assert that his currently assigned 10 percent rating for PTSD does not adequately compensate him for this disability.  See, e.g., December 2014 appellate brief (arguing the Veteran should get a 30 percent rating).   The appeal period begins on November 9, 2012, the effective date of service connection.

The Veteran received a VA PTSD examination in February 2013.  He reported an almost complete loss of memory of what happened when he was in the military and stated he felt that the memory loss was due to past extensive drug use.  The Veteran denied drug use while deployed in the Southwest Theater of Operations and indicated that he was a "basket case" after returning to the United States.  He stated that he was depressed and scared all the time.  Additionally, he reported that this was a stressful time in his life for other reasons; his daughter died in 1993 and then his mother died in 1994.  The Veteran indicated his wife told him that he moved, jumped, screamed, and yelled in his sleep; with such episodes occurring about six times a month; however, the Veteran had no memory or awareness of these episodes.  The Veteran also reported that he had detached himself from his old friends and was only comfortable with one friend.  When he returned from his deployment, he divorced within a year; his former spouse told him that he had changed.  The Veteran stated he felt detached from people and that he did not enjoy going out to do things.  He had no interest in meeting new people and was content to spend time with his family.  The Veteran reported a lot of stress due to family finances and stated that all of his mood issues were due to not having money.  He reported feeling irritable and crabby but denied any temper outbursts.  The provider noted that the Veteran related his anxiety and depression to situational issues and chronic pain rather than events of deployment.  He was taking trazodone to help with sleep.  

Symptoms noted by the examiner included anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner indicated the Veteran met the criteria for a relatively mild case of PTSD (largely due to his inability to recall details of his combat experience) but his symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication. 

In April 2014 the Veteran was seen in VA psychiatry for medical evaluation and management.  The Veteran was not taking any psychotropic medications; he reported that his mind raced at night and that it took him many hours to get to sleep.  He reported a history of ADD in childhood and adulthood.  He indicated this had been happening for about one year.  The Veteran also reported nightmares occasionally; however he could not remember the content.  His wife, who also attended the session, stated that he yelled and cursed in his sleep.  The Veteran reported an increase in forgetfulness.  He denied hypervigilance or jumpiness, denied suicidal and homicidal ideation, and indicated his mood was not always down.  Mental status examination was unremarkable.  The provider noted the Veteran was calm, pleasant and cooperative and that his mood and affect were within normal limits.  The provider put the Veteran on a low dose of stimulant to assist with ADHD symptoms and continued the use of Trazodone for sleep. 

A VA psychiatry note from July 2014 reflects the Veteran reported good mood, but "a little bit of pain."  He was compliant with his Trazodone and Ritalin use.  He reported bad dreams and waking up screaming, but not every night.  He also reported being less social.  Mental status examination was unremarkable.  The Veteran was calm, pleasant and cooperative and mood and affect were within normal limits.  The diagnostic impression was history of PTSD. 

In February 2015, the Veteran was afforded a Board hearing.  The Veteran's spouse reported that he had a lot of nightmares, characterized by yelling out and seemingly fighting in his sleep.  She stated that the Veteran never remembered it but it awakened her a lot.  She also reported depressed moods, that he did not want to do anything, and that he got irritated quite easily.  In regards to social life, the Veteran's spouse indicated they had no friends and no social life and that he avoided large crowds.  

A March 2015 VA psychiatry note reflects the Veteran reported a recent increase in anger.  He stated that he was angry his Ritalin prescription had not been increased and that he thought he would not have to pay for his prescriptions.  He reported feeling angry, depressed, and that he did not like being around other people.  The provider indicated the Veteran calmed down later in the interview.  The provider noted 2012 testing showed diagnoses of ADHD and narcissistic personality disorder.  Mental status examination was notable for angry mood and irritable affect.  The provider noted that his temper seemed to flare up fast, but then he calmed down and apologized.  Speech and thought were organized.

A March 2015 addendum dated one day after the previous appointment indicates there was a chart review.  The provider noted that 2012 testing showed a diagnosis of ADHD, primarily hyperactive type, with significant impulsivity; however tests measuring concentration and attention were found to be within normal limits.  The provider noted that the Veteran's service-connected PTSD was primarily due to limited memory of a SCUD attack and resulting extreme fear.  The provider stated that it was likely that PTSD symptoms were contributing to the Veteran's complaints of racing thoughts and irritability.  

An April 2015 VA psychiatry note indicates the Veteran complained of feeling nauseated after taking Celexa.  Symptoms endorsed included hypervigilance in crowds, avoidance of war movies, nightmares (without recall), and depressed mood due to headaches.  Mental status examination demonstrated the Veteran was adequately dressed and groomed, alert, and oriented times three, with stable mood and normal affect.  The Veteran was not suicidal or psychotic, with organized speech and thought and adequate insight and attention.  The provider noted that the Veteran was agitated, moved a lot, closed his eyes, and held his head in his hands.  

A May 2015 VA depression screen was negative, with a score of zero.  A VA psychiatry note from approximately a week later in May 2015 reflects the Veteran had been taking his Celexa and his spouse felt he was less irritable.  The Veteran also stated his mood had been better.  He also reported nightmares, little social interaction outside of his family, and avoidance of war movies.  He reported that he was now better able to show his emotions.  Mental status examination demonstrated the Veteran was adequately dressed and groomed, pleasant and calm, with normal mood and affect.  The Veteran was not suicidal or psychotic, with organized speech and thought, adequate insight, judgement and attention.  The Veteran reported racing thoughts without stimulant medication.  The provider noted the Veteran became restless and clutched his head as they were having a discussion about reducing his stimulant dose. 

An August 2015 VA treatment note indicates the Veteran was feeling angry due to work-related stressors.  The Veteran requested a change in his Ritalin dosage.  The provider noted anger issues from a recent stressor and the Veteran indicated his spouse told him he had been agitated in his sleep recently.  Mental status examination demonstrated the Veteran was adequately dressed and groomed, alert, and oriented times three, with stable mood and normal affect.  The Veteran was not suicidal or psychotic, with organized speech and thought and adequate insight, judgment and attention.  The assessment was PTSD.  The Veteran reported he felt that stimulant use slowed down his mind and made him less impulsive. 

A March 2016 VA depression screen was negative.  

A December 2016 VA psychiatry note reflects the Veteran was no longer on stimulants.  He was still taking Celexa and Trazodone for sleep; he reported that his mood varied and was most impacted by his headaches.  The Veteran complained that his memory was getting worse.  Mental status examination was normal except for mood and affect being a little irritable.  The provider noted that a severe headache was reported and that it impacted his mood.  The provider also noted the Veteran was chronically hypervigilant.  The Celexa dose was increased and a cognitive evaluation was planned for the reported memory problems.   In a later December 2016 VA primary care visit, the Veteran denied mood instability, anxiety, depression or insomnia; however had endorsed irritability. 

In January 2017, the Veteran was seen in the VA psychiatry clinic.  He reported memory decline and asked for cognitive testing.  He was compliant with Celexa and Trazodone.  The Veteran denied any acute symptoms of PTSD, stating symptoms were "not too bad lately."  He reported sleeping too much and that he felt the current Celexa dose helped with anxiety and mood irritability.  His primary complaint was memory loss.  Mental status examination was unremarkable.  A depression screen was negative. 

A January 2017 VA psychology consult reflects the Veteran had been referred for cognitive assessment due to complaints of memory difficulties.  The Veteran reported that both he and his wife had noticed increased memory difficulties lately, and that the change had become particularly noticeable after a residential move two months prior.  He had moved back to an area where he had previously lived and was having trouble remembering the names of people known for many years.  He also indicated he was having difficulty finding words to express his thoughts.   The Veteran indicated he had few PTSD symptoms but that he coped with chronic pain, which he managed through prayer.  He had noticed an increase in irritability, anxiety, and nightmares since the residential change.  He also reported difficulties with motor skills, coordination, balance, and concentration.  The Veteran also reported he was consulting five to 10 cups of expresso per day; the provider noted the Veteran appeared to have replaced prescribed stimulants with caffeine.  Cognitive testing was to follow.  

A February 2017 VA treatment note contains the results of the Veteran's cognitive testing.  The Veteran reported consuming four shots of expression prior to the evaluation.  He also reported feeling tired and pain in his hips, lower back, and neck.  The provider noted that the Veteran seemed fatigued during testing and struggle to maintain attention.  Frequent prompts and redirection were needed and at times, the Veteran was fully inattentive.  The provider indicated that the Veteran's current cognitive testing results were far beyond any deficits expected as a result of pain complaints, ADHD, and PTSD, even in combination.  This testing pattern, the provider noted, could have three potential causes to include a dementing process (which was unlikely given the Veteran's current age), substantial drug use (consistent with the Veteran's history but contradicted by his current presentation and testing), and substantial nervous system damage (also unlikely, given recent medical history).  The provider recommended that the Veteran stop driving, if he was doing so and that cognitive testing be repeated in a year, combined with a drug and alcohol use test, to confirm current results. 

An April 2017 VA psychiatry note reflects the Veteran had reported severe cognitive changes and the February 2017 testing showed a severe decrease in testing results seen only in cases of dementia or other cognitive disorders, which the provider stated was unexplained considering their appointments.  The provider noted that the Veteran was able to provide adequate attention, and information, and answer questions to the point.  The provider stated that there could be manipulation on his part, perhaps related to wanting prescription stimulants; however, this was not clear.  The provider noted the Veteran had received no head trauma since prior testing in 2012 and no cognitive disorders had been diagnosed since then.  The provider also noted that the Veteran was seen regularly by neurology without any documentation of concerns about cognitive function.  The Veteran had not been compliant with prescribed medications.  He also denied feeling depressed or suicidal and denied any PTSD-type symptoms.  Mental status examination revealed him to be casually dressed and alert.  He denied being fully oriented.  The provider noted that he sat in the chair with normal posture initially, and then moved a lot, put his head in his hands, sniffled, blinked eyes, rubbed his face, and breathed heavily.  When asked again if he knew the exact day, he stated he was having problems and had to think really hard; then he laughed and said he did not know the date.  The provider noted the Veteran moved a lot but was able to maintain attention and answer questions adequately; speech was organized.  The Veteran rated his mood as a three-to-four, and then laughed; the provider indicated that affect was not congruent with what the Veteran described, as he did not appear depressed.  Ultimately, the provider noted that the psychological testing showed extreme symptoms of cognitive decline that were not observed clinically; the provider felt these results might reflect internal distress.  The Veteran reported attending church, stating he was very active there.
In March 2017, the Veteran was afforded another VA PTSD examination.  Since the previous examination, the Veteran reported he continued to live in North Dakota with his family but they had moved to a different city a few months prior.  He and his wife had been together for about seven years, married for five of them.  He reported getting along well with his sister and in-laws and reported a relationship with his father.  He was vague about friendships but stated that he had a few friends in his town.  The Veteran reported that he had not been employed since the initial VA examination several years prior; he stated that he attempted to work one job but only lasted for nine hours because of his headaches.  The Veteran had not engaged in any education or schooling since the previous examination.  He confirmed occasional mental health treatment and that he continued to take Celexa.  The provider noted that the Veteran still met the criteria for a PTSD diagnosis; however, the only symptom noted was depressed mood.   The provider indicated the Veteran's PTSD was manifested occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The VA examiner's observed that the Veteran was dressed casually and appropriately; he also wore sunglasses throughout the examination, which was to prevent a headache from florescent overhead lighting.  Speech was clear and understandable and of normal rate and volume.  Psychomotor activity was hyperactive and restless; the Veteran shifted in his chair frequently.  The Veteran was accompanied by his spouse, who remained quiet until the interview with the Veteran was completed.  The examiner noted the Veteran was friendly in manner, but was very vague and at times seemingly evasive in response to the examiner's efforts to obtain specific information about his history and problems.  Thought processes were otherwise organized and logical.  The provider stated the veteran appeared to be able to attend to and concentrate during the examination.  Although he complained of serious memory problems - when pressed for certain historical information, he appeared to be able to provide generally correct information.  The Veteran did not verbalize obvious bizarre or delusional thought content; he denied suicidal and homicidal thoughts and hallucinations.  The Veteran did make reference to "paranoia" but the provider stated it was difficult to obtain specific information about what was meant by this.  When asked about his dominant mood, the Veteran indicated that he tried to be happy, but he was in pain all day.  He later added that he gets depressed, but he could not provide any specific information about this. 

The examiner noted that when asked about his current problems in the area of mental health, the Veteran reported "paranoia bothers me" and also made reference to "my anger" and "the nightmares."  In regard to the reported paranoia, he stated that for many years he has not felt safe and that he needs to be "ready for anything."  However, the Veteran could not specify in what way he did not feel safe or what danger might come to him.  The Veteran reported that they had moved out into the country as a way to feel safer.  In regard to his anger, he stated that he got angry at little things and could get angry very quickly, but that he generally caught himself and was able to calm down fairly quickly.   He denied any physical aggression or abusiveness.  Regarding reported nightmares, the Veteran stated he could not remember them but his wife told him he had nightmares based on his nighttime behavior.  The Veteran also reported a one year history of memory problems.  The examiner noted that the Veteran was living with his wife and two stepchildren.  The Veteran apparently reported that on a typical day he got up between nine and ten in the morning.  Although he was somewhat vague about his daily activities, he stated he usually went into town and sometimes visited the gun store where his wife works.  He took care of household chores and transported the children where they needed to go.  Overall, he stated that he enjoyed spending time mostly with his family.  The Veteran reported that they occasionally got together with another family to socialize.  He reported that he did not keep up with his hygiene as well as he should, but he did take care of much of the cooking and household chores.  He drove himself where he needed to go and was able to shop.  His interests revolved around "anything with guns" including hunting and shooting.  He sometimes watched movies.  

The Veteran's spouse also attended the examination, and she provided some additional information.  She stated that the Veteran seemed to have nightmares because a few times a month he would wake her up with his yelling during his sleep.  She also stated that he was always watching people and that he always made sure that doors in the home were locked.  She reported that the Veteran got angry at times, usually on days when he was not feeling well and that she thought he was depressed.  She reported that the Veteran had always had some memory trouble but it had gotten much worse the previous year.  She stated that the Veteran took care of a lot of the chores and cooked with the help of her daughters.  Moreover, she stated that the Veteran related well with family and some friends that they visited with and that he sometimes went to church.  Ultimately, the examiner noted that the Veteran's PTSD was mild and did not result in significant impairment in social or occupational functioning. 

An April 2017 psychology note reflects the Veteran endorsed having a very painful headache during his cognitive testing, which the provider stated invalidated the results.  The provider further noted that the test results suggested a very low level of functioning that did not match his presentation during the interview.  The provider suggested repeat testing in one year if desired and he was referred for cognitive behavioral therapy for chronic pain. 

A May 2017 VA psychology note indicates the Veteran had been referred for cognitive behavioral therapy for pain management, particularly to reduce frequency and severity of migraines.  He declined interest and stated he would follow-up if interested in the future. 

Affording the Veteran any benefit of the doubt, the Board finds that his PTSD symptoms more closely approximately the criteria for a 30 percent rating for the entire appeal period.  The evidence of record reflects that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The benefit of the doubt is applicable because it appears that many of the Veteran's symptoms are attributable to his service-connected headache disability rather than his PTSD.

A rating in excess of 30 percent is not warranted.  Both of the VA PTSD examiners opined that the Veteran's PTSD was mild in severity and at most was manifested by occupational and social impairment consistent with a 30 percent rating.  While disturbances of motivation and mood and difficulty in adapting to stressful circumstances including work or a work-like setting were noted by the 2014 VA examiner, they were deemed not severe enough to interfere with occupational and social functioning or to require continuous medication.  This conclusion is supported by the Veteran's outpatient records, as he was generally functioning well besides occasional restlessness or agitation, variable irritability due to chronic pain, trouble sleeping, and occasional nightmares.  The evidence reflects the Veteran was able to maintain positive social relationships within his family, with friends, and that he was active in his church, that he consistently made positive contributions to his household with chores, cooking, and transporting children, and that he engaged in and enjoyed hobbies such as hunting and movie-watching.  While obsessional rituals were reported, there is no indication that they interfere with routine activities.  In coming to this conclusion, the Board also emphasizes that the cognitive testing in early 2017 was deemed invalid.  See April 2017 psychology note.   The Board acknowledges the Veteran's spouse's testimony in the February 2015 Board hearing that the Veteran had no social life; however, this is not supported by the evidentiary record, which shows the Veteran attends (and is active) in his church, that he enjoys spending time with his family, and that he has a small number of friends.  As a result of the foregoing, the Board finds that a 30 percent rating for PTSD, but no greater, is warranted for the entire appeal period.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  Generally, substantially gainful employment must result in wages above the national poverty line. 

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis as of December 13, 2012, when the Veteran was service-connected for migraines.  Since that date, considering the decision noted above regarding PTSD, the Veteran has had the following ratings: migraines at 50 percent; tinnitus at 10 percent; cervical spine degenerative disc disease at 10 percent; PTSD at 30 percent; left shoulder, hearing loss, and hemorrhoids, each noncompensable. 

A September 2012 VA neck examination reflects the examiner opinion that the Veteran's cervical spine disability would not impact his ability to work. 

In February 2013, the Veteran received a VA headaches examination.  The provider opined that the Veteran's headaches would impact his ability to work.  Specifically, the provider stated that the disability would inhibit maintaining the requirement for full-time work attendance without a liberal sick leave policy in place. 

A February 2013 VA Vocational Rehabilitation note reflects the Veteran was seeking assistance in becoming a self-employed welder.  He stated that he was able to do this work on his own terms and not when having to follow a production line routine where the pace was too fast.  The provider noted that the Veteran was not interested in moving and he lived in a very remote location.  Ultimately, the provider stated the Veteran's living situation was a detriment to his long-term vocational exploration or formal retraining plans.  The provider noted the Veteran had completed a GED in the military and had not received any post-high school or vocational training; he did not possess any licenses or certifications.  He reported having an older desktop computer but did not have internet at home.  He did have internet access via his cell phone, but reception in his community was poor.  As far as work history, the Veteran reported a 20 year history of welding; he was currently unemployed.  He had tried working as a production welder with a local manufacturer of farm equipment, but he quit after a short time due to his inability to keep up with the pace.  He reported that he was going to be fired if he did not resign and he wanted to keep a good relationship with the employer.  The Veteran also reported owning and operating his own welding business for over seven years in a different city.  He stated that he did fairly well in this business due to the oil boom in western North Dakota; however, he had some back problems with two surgeries and other health issues that did not allow him to work for some time.  He was later evicted and rent went up over five times; they could no longer afford to live in the area and the family moved (in the summer of 2012).  

The Veteran reported he had never requested any special accommodations to perform his job duties and that when he was self-employed; he was always able to fully do that job as he was able to adjust his pace and work as needed.  Repetitive bending and lifting was problematic for him because of back problems; nevertheless, he felt that as long as he could somewhat control his postural changes and his pace, he felt he could still be employed as a welder.  The vocational specialist noted that the Veteran had many transferable job skills and identified several jobs the Veteran might pursue.  Further, the provider stated that the Veteran would likely make a good impression during an interview; he spoke clearly and appeared to have good verbal skills.  The provider also noted the Veteran had a number of physical issues including his back and issues with his hands.

A March 2014 VA treatment note indicates the Veteran had two years of college education; he reported that he was disabled and prior to becoming so, he had been a welder.

An April 2014 VA psychiatry note indicates the Veteran was unemployed and not in school; the Veteran apparently reported having his own business but he was not working over the winter because of his pain level.  A May 2014 VA vocational rehabilitation note reflects the Veteran's claim was closed because he was no longer interested in pursuing services.

A July 2014 VA psychiatry note reflects the Veteran was employed in his own business; he was working long hours and requested an adjustment in his Ritalin dosage.  

An October 2014 VA treatment note indicates the Veteran recently went to the emergency room due to a kidney stone.  He had come in with child support papers and a headache.  He complained that his headaches were worse with cold weather and that he could not work.  He reported that he needed to get 80 percent disability so he could pay his bills and that he had not paid his child support for over a year.  He stated he had not worked full-time in over three years.  The provider noted that the room was darkened when he came in and that the Veteran stopped moving his head as though he was in pain when distracted.  The provider noted he moved without assistance.  

In his February 2015 Board hearing, the Veteran reported that he was currently working as a hired hand for a farmer.  He reported that he could no longer work as a welding fabricator, which he had done for over 20 years, because the work impacted his migraines (due to flashes and sparks of light).  In addition, the Veteran reported that the pain from his service-connected cervical spine disability was aggravated by welding work.  He stated that his PTSD impacted work, causing him to avoid co-workers and being easily irritated when others did not do things just right.  The Veteran reported that he missed a fair amount of work due to his neck pain, due to migraines, and due to PTSD.  

A February 2015 VA treatment note indicates the Veteran sought follow-up treatment for neck pain and headaches.  He stated that he had started working about three months prior after largely being off work for two and a half years.  He was limited to lifting 20 pounds and no sitting or standing for over four hours without changing position.  At that time, he reported a headache for almost a month.  The Veteran reported that looking up would trigger a headache and that pain was rated at a five out of ten.  Low back pain was not as severe as in the past; he reported some trouble with balance recently.  Physical examination revealed that range of motion of the cervical spine was limited in all planes, as was range of motion of the lumbar spine.  Cervical spine examination revealed paraspinal muscle tightness intermittently bilaterally.

A March 2015 VA psychiatry note indicates the Veteran was employed in his own business.  The Veteran was angry that his Ritalin prescription had not been increased; he stated that he had lost a job because he did not have enough Ritalin. 

A May 2015 VA neurology assessment reflects the Veteran had chronic daily headaches which were poorly controlled; neck pain with radiculopathy, poorly controlled, and low back pain, poorly controlled. 

A July 2015 VA treatment note indicates the Veteran sought treatment for neck and back pain; overall discomfort was rated at a five out of ten.  He reported continuing headaches, which had worsened.  The Veteran reported stressors in his life concerning not being able to work as a result of some child support issues.  On physical examination, the Veteran transitioned from a seated to standing position with some slight restriction of motion.  Range of motion testing of the cervical spine showed limited rotation with more of a problem on the left than the right.  There was also some paraspinal muscle tightness.

A September 2015 VA neurosurgery note reflects the Veteran was being evaluated for chronic headaches and neck pain.  On history and examination, the Veteran complained mostly about debilitating headaches and reported minimal neck pain and/or upper extremity symptoms.  Neurosurgical intervention was not recommended at that time. 
An April 2016 VA treatment note indicates the Veteran had recently tried going back to work in construction, which seemed to contribute to soreness in the lower back area.  He was scheduled for elbow surgery the following week.

In his June 2016 formal claim for TDIU, the Veteran reported he was unemployable due to PTSD and headaches.  He reported working as a welder full-time for one company from 2006 to 2010; then working full-time as a self-employed welder from 2009 to 2011; and then working full-time as a welder for a different company from May to August 2012.  Lastly, he reported working as a farm hand from November 2014 to February 2015, working anywhere from 20 to 40 hours a week, with his highest gross earnings per month of $4,000.  He indicated that he lost up to 20 hours a week at this job from illness and indicated that he left this position because he could not continue to work safely; it had become too difficult due to headaches. 

In an October 2016 statement, the Veteran reported that he had only been able to work nine and a half hours in the previous year due to headaches and PTSD; however, a January 2017 VA psychiatry note indicates the Veteran was employed. 

In March 2017, the Veteran received another VA headache examination.  The provider indicated that the Veteran's headache condition might impact his ability to work; however, the provider noted that the Veteran exhibited exaggerated difficulty and incoordination with the neurological examination.  She also noted that he had to wear sunglasses throughout the examination even though the overhead lights were turned off and minimal lighting was used through most of the examination.  She noted that the Veteran was able to have overhead lights on a few minutes later during his mental health examination.  She stated that these were non-physiologic findings and the issue of secondary gain could not be ruled out.  She concluded that, as a result of  the Veteran's inconsistent presentation, there could be no reliable conclusions made as to the impact of the Veteran's migraine condition on his ability to perform sedentary and non-sedentary tasks associated with employment, to include (but not limited to): the ability to sit, stand, walk, hold, bend, lift, carry, drive or operate machinery, communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with coworkers and/or customers. 

A June 2017 VA neurology note indicates the Veteran reported onset of his headaches about four years prior.  He stated they were getting worse and that he had about five headaches a day that sometimes lasted only 20 minutes but sometimes lasted days.  The Veteran reported that florescent lights were a definite trigger as was looking up or extending his neck back.  He reported he was unable to work overhead, even to change a light bulb.  

In a July 2017 statement in response to the Supplement Statement of the Case, the Veteran reported that, due to his PTSD, he had moved 12 miles out of town to be away from people.  He also stated that for work, florescent light triggers and worsened headaches, which would make working in an office difficult.  He also stated that his headaches were progressive, with varying duration, and that they impacted balance and attention and made him sensitive to light and noise. 

After reviewing the entire record and careful consideration, the Board finds that a TDIU is not warranted.  Initially, there is no competent medical evidence indicating that the Veteran's cervical spine, left shoulder, hearing loss, and hemorrhoids disabilities render him unemployable.  This is supported by the Veteran's statements in support of a TDIU due solely to his PTSD and headaches.  Regarding PTSD, as discussed above the competent evidence of record shows a lack of interference with occupational functioning.  

Critically, the Board finds that the Veteran is not credible as to his reported work history and his statements regarding occupational impact of his service-connected disabilities.  The record reflects the Veteran at times reported being unemployed and at times reported being self-employed.  In his February 2013 Vocational Rehabilitation assessment, the Veteran reported running his own business for over seven years and that he had to stop work due to a non-service-connected low back surgery.  Thereafter he was evicted and could not afford to remain in the area where his business had been successful.  As a result, he moved to a remote, rural location with fewer employment opportunities for welders.  Subsequent VA treatment notes indicate the Veteran continued to perform welding jobs.  In July 2014 and March 2015 he reported that he ran his own business.  Then, on his June 2016 VA Form 21-8940, he contrarily reported self-employment for only two years, ending in 2011.  Numerous medical professionals have indicated that the Veteran is vague, evasive, and acts normally (i.e., non symptomatic) when sufficiently distracted.  His January 2017 cognitive testing was deemed invalid, and the March 2017 VA headache examiner indicated that secondary gain was a possible motivating factor and that it was not possible to accurately comment on any occupational impact of the Veteran's headache disability due to his inconsistent presentation.  The Board also notes that the Veteran reported he could not work as a result of some child support issues.  See July 2015 VA treatment note.  

Moreover, given the Veteran's lack of credibility, the Board affords more probative value to the opinion of the 2017 VA headache examiner over the 2014 VA examiner regarding the functional impact of the Veteran's headaches.  In any event, the 2014 VA examiner's findings are consistent with severe economic inadaptability supporting the 50 percent rating assigned for his headache disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board acknowledges that the Veteran has numerous service-connected disabilities that have some impact on his employability; however, he is being compensated for lost earning potential due to those conditions.  38 C.F.R. § 4.1.  Ultimately, the Board finds that the preponderance of the competent evidence demonstrates the Veteran's service-connected disabilities, alone, do not render him unable to secure or follow a substantially gainful occupation.  In support of this conclusion, the Board notes that a January 2017 VA psychiatry note indicates the Veteran was employed.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b).  


ORDER

A rating of 30 percent, but no greater, for PTSD is granted for the entire appeal period (since November 2012).

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


